Citation Nr: 1606134	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-16 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).   


FINDING OF FACT

The Veteran's tinnitus is related to service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as organic diseases of the nervous system to include tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system to include tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran asserts he currently has tinnitus that is the result of in-service noise exposure.  Specifically, he contends in his October 2011 notice of disagreement that while in-service, he worked as a door gunner on a helicopter with no hearing protection.  This caused his tinnitus.  Post-service he was exposed to loud noises at work for approximately three months.  He was a mail carrier for the rest of his career.  He elaborated in his May 2013 substantive appeal that the ringing in his ears began in service or shortly thereafter.  The only significant noise exposure he had in his life was during service.  While he worked in the main post office hub for approximately three months, which contained the letter sorting machines, he did not work directly with these machines or in close proximity to them; they were located in the building he worked in for three months.   

Service treatment records are silent for any complaints of ringing in his ears.  The Veteran's May 1969 separation exam found normal ears and his May 1969 report of medical history notes no ear trouble.  A correction to his DD form 214, certificate of release or discharge from active duty, notes the Veteran was awarded an Air Medal with "V" device.   

The record reflects the first complaint of tinnitus was in a March 2009 VA treatment record, over two years prior to his January 2011 claim.  A November 2011 VA treatment record notes the Veteran was seen in October 2009 and reported he had tinnitus for years.  

He was afforded a VA audiological examination in April 2011.  The Veteran reported he was a door gunner during service and was exposed to noise with no hearing protection.  He did not have pre-military occupational noise exposure.  He retired after working 32 years as a letter carrier and had some post-service noise exposure to sorting machine noise with no use of ear protection.  He did not report any noisy hobbies.  He reported he currently had tinnitus that was moderate, constant, and bilateral.  Onset was over 30 years ago.  While the examiner found tinnitus was as likely as not a symptom associated with the hearing loss, a hearing test was also conducted during the examination and revealed the Veteran did not have a hearing loss disability for VA purposes.  The examiner opined that based on the Veteran's reported history of "significant" noise exposure both during and after military service, "it is not possible to determine if the etiology of the tinnitus is related to military noise exposure without resorting to mere speculation."  

The Veteran was afforded another VA audiological examination in November 2011, in which the examiner reviewed the Veteran's claims file.  The report notes the Veteran did not report recurrent tinnitus and tinnitus did not impact his ordinary conditions of daily life, including his ability to work.  

After carefully reviewing and weighing the competent medical evidence of record, the Board finds that the evidence is in relative equipoise as to the issue on appeal.  For the reasons set forth below, service connection for tinnitus is granted.  

The Veteran contends his tinnitus began in-service or shortly after.  Most forms of tinnitus cannot be heard by other persons.  The individual who experiences tinnitus is the main source for the history of that person's tinnitus.  A correction to his DD form 214, certificate of release or discharge from active duty, notes the Veteran was awarded an Air Medal with "V" device, and the RO conceded in the May 2013 statement of the case that the Veteran was exposed to military combat noise.  A March 2009 VA treatment notes the Veteran reported he had tinnitus for years.  During his April 2011 VA audiological examination he reported onset of tinnitus was over 30 years ago.  

Although the November 2011 VA audiological examination report notes the Veteran did not report recurrent tinnitus and tinnitus did not impact his ordinary conditions of daily life, including his ability to work, the Board does not find this examination probative.  The Veteran has consistently reported tinnitus since March 2009 and filed a claim in January 2011, which he has been actively perusing.  

Additionally, although the April 2011 VA examiner opined that a medical opinion regarding the etiology of the Veteran's tinnitus could not be provided without resorting to speculation, as the Veteran was exposed to military combat noise, reports tinnitus has occurred for over 30 years, and currently reports tinnitus, resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran has tinnitus related to active duty service.  Therefore, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


